Cite as: 590 U. S. ____ (2020)            1

                   ROBERTS, C. J., concurring

SUPREME COURT OF THE UNITED STATES
                         _________________

                         No. 19A1044
                         _________________

SOUTH BAY UNITED PENTECOSTAL CHURCH, ET AL.
       v. GAVIN NEWSOM, GOVERNOR OF
              CALIFORNIA, ET AL.
         ON APPLICATION FOR INJUNCTIVE RELIEF
                        [May 29, 2020]

   The application for injunctive relief presented to JUSTICE
KAGAN and by her referred to the Court is denied.
   JUSTICE THOMAS, JUSTICE ALITO, JUSTICE GORSUCH, and
JUSTICE KAVANAUGH would grant the application.
   CHIEF JUSTICE ROBERTS, concurring in denial of applica-
tion for injunctive relief.
   The Governor of California’s Executive Order aims to
limit the spread of COVID–19, a novel severe acute respir-
atory illness that has killed thousands of people in Califor-
nia and more than 100,000 nationwide. At this time, there
is no known cure, no effective treatment, and no vaccine.
Because people may be infected but asymptomatic, they
may unwittingly infect others. The Order places temporary
numerical restrictions on public gatherings to address this
extraordinary health emergency. State guidelines cur-
rently limit attendance at places of worship to 25% of build-
ing capacity or a maximum of 100 attendees.
   Applicants seek to enjoin enforcement of the Order.
“Such a request demands a significantly higher justification
than a request for a stay because, unlike a stay, an injunc-
tion does not simply suspend judicial alteration of the sta-
tus quo but grants judicial intervention that has been with-
held by lower courts.” Respect Maine PAC v. McKee, 562
U. S. 996 (2010) (internal quotation marks omitted). This
2   SOUTH BAY UNITED PENTECOSTAL CHURCH v. NEWSOM

                   ROBERTS, C. J., concurring

power is used where “the legal rights at issue are indisput-
ably clear” and, even then, “sparingly and only in the most
critical and exigent circumstances.” S. Shapiro, K. Geller,
T. Bishop, E. Hartnett & D. Himmelfarb, Supreme Court
Practice §17.4, p. 17-9 (11th ed. 2019) (internal quotation
marks omitted) (collecting cases).
  Although California’s guidelines place restrictions on
places of worship, those restrictions appear consistent with
the Free Exercise Clause of the First Amendment. Similar
or more severe restrictions apply to comparable secular
gatherings, including lectures, concerts, movie showings,
spectator sports, and theatrical performances, where large
groups of people gather in close proximity for extended pe-
riods of time. And the Order exempts or treats more leni-
ently only dissimilar activities, such as operating grocery
stores, banks, and laundromats, in which people neither
congregate in large groups nor remain in close proximity for
extended periods.
  The precise question of when restrictions on particular
social activities should be lifted during the pandemic is a
dynamic and fact-intensive matter subject to reasonable
disagreement. Our Constitution principally entrusts “[t]he
safety and the health of the people” to the politically ac-
countable officials of the States “to guard and protect.” Ja-
cobson v. Massachusetts, 197 U. S. 11, 38 (1905). When
those officials “undertake[ ] to act in areas fraught with
medical and scientific uncertainties,” their latitude “must
be especially broad.” Marshall v. United States, 414 U. S.
417, 427 (1974). Where those broad limits are not exceeded,
they should not be subject to second-guessing by an “une-
lected federal judiciary,” which lacks the background, com-
petence, and expertise to assess public health and is not ac-
countable to the people. See Garcia v. San Antonio
Metropolitan Transit Authority, 469 U. S. 528, 545 (1985).
  That is especially true where, as here, a party seeks
                 Cite as: 590 U. S. ____ (2020)            3

                   ROBERTS, C. J., concurring

emergency relief in an interlocutory posture, while local of-
ficials are actively shaping their response to changing facts
on the ground. The notion that it is “indisputably clear”
that the Government’s limitations are unconstitutional
seems quite improbable.
                 Cite as: 590 U. S. ____ (2020)            1

                   KAVANAUGH, J., dissenting

SUPREME COURT OF THE UNITED STATES
                         _________________

                         No. 19A1044
                         _________________

SOUTH BAY UNITED PENTECOSTAL CHURCH, ET AL.
       v. GAVIN NEWSOM, GOVERNOR OF
              CALIFORNIA, ET AL.
         ON APPLICATION FOR INJUNCTIVE RELIEF
                        [May 29, 2020]

   JUSTICE KAVANAUGH, with whom JUSTICE THOMAS and
JUSTICE GORSUCH join, dissenting from denial of applica-
tion for injunctive relief.
   I would grant the Church’s requested temporary injunc-
tion because California’s latest safety guidelines discrimi-
nate against places of worship and in favor of comparable
secular businesses. Such discrimination violates the First
Amendment.
   In response to the COVID–19 health crisis, California has
now limited attendance at religious worship services to 25%
of building capacity or 100 attendees, whichever is lower.
The basic constitutional problem is that comparable secular
businesses are not subject to a 25% occupancy cap, includ-
ing factories, offices, supermarkets, restaurants, retail
stores, pharmacies, shopping malls, pet grooming shops,
bookstores, florists, hair salons, and cannabis dispensaries.
   South Bay United Pentecostal Church has applied for
temporary injunctive relief from California’s 25% occu-
pancy cap on religious worship services. Importantly, the
Church is willing to abide by the State’s rules that apply to
comparable secular businesses, including the rules regard-
ing social distancing and hygiene. But the Church objects
to a 25% occupancy cap that is imposed on religious worship
services but not imposed on those comparable secular busi-
nesses.
2   SOUTH BAY UNITED PENTECOSTAL CHURCH v. NEWSOM

                   KAVANAUGH, J., dissenting

   In my view, California’s discrimination against religious
worship services contravenes the Constitution. As a gen-
eral matter, the “government may not use religion as a ba-
sis of classification for the imposition of duties, penalties,
privileges or benefits.” McDaniel v. Paty, 435 U. S. 618, 639
(1978) (Brennan, J., concurring in judgment). This Court
has stated that discrimination against religion is “odious to
our Constitution.” Trinity Lutheran Church of Columbia,
Inc. v. Comer, 582 U. S. ___, ___ (2017) (slip op., at 15); see
also, e.g., Good News Club v. Milford Central School, 533
U. S. 98 (2001); Rosenberger v. Rector and Visitors of Univ.
of Va., 515 U. S. 819 (1995); Church of Lukumi Babalu Aye,
Inc. v. Hialeah, 508 U. S. 520 (1993); Lamb’s Chapel v. Cen-
ter Moriches Union Free School Dist., 508 U. S. 384 (1993);
McDaniel, 435 U. S. 618.
   To justify its discriminatory treatment of religious wor-
ship services, California must show that its rules are “jus-
tified by a compelling governmental interest” and “nar-
rowly tailored to advance that interest.” Lukumi, 508 U. S.,
at 531–532. California undoubtedly has a compelling inter-
est in combating the spread of COVID–19 and protecting
the health of its citizens. But “restrictions inexplicably ap-
plied to one group and exempted from another do little to
further these goals and do much to burden religious free-
dom.” Roberts v. Neace, 958 F. 3d 409, 414 (CA6 2020)
(per curiam). What California needs is a compelling justifi-
cation for distinguishing between (i) religious worship ser-
vices and (ii) the litany of other secular businesses that are
not subject to an occupancy cap.
   California has not shown such a justification. The
Church has agreed to abide by the State’s rules that apply
to comparable secular businesses. That raises important
questions: “Assuming all of the same precautions are taken,
why can someone safely walk down a grocery store aisle but
not a pew? And why can someone safely interact with a
brave deliverywoman but not with a stoic minister?” Ibid.
                 Cite as: 590 U. S. ____ (2020)            3

                   KAVANAUGH, J., dissenting

   The Church and its congregants simply want to be
treated equally to comparable secular businesses. Califor-
nia already trusts its residents and any number of busi-
nesses to adhere to proper social distancing and hygiene
practices. The State cannot “assume the worst when people
go to worship but assume the best when people go to work
or go about the rest of their daily lives in permitted social
settings.” Ibid.
   California has ample options that would allow it to com-
bat the spread of COVID–19 without discriminating
against religion. The State could “insist that the congre-
gants adhere to social-distancing and other health require-
ments and leave it at that—just as the Governor has done
for comparable secular activities.” Id., at 415. Or alterna-
tively, the State could impose reasonable occupancy caps
across the board. But absent a compelling justification
(which the State has not offered), the State may not take a
looser approach with, say, supermarkets, restaurants, fac-
tories, and offices while imposing stricter requirements on
places of worship.
   The State also has substantial room to draw lines, espe-
cially in an emergency. But as relevant here, the Constitu-
tion imposes one key restriction on that line-drawing: The
State may not discriminate against religion.
   In sum, California’s 25% occupancy cap on religious wor-
ship services indisputably discriminates against religion,
and such discrimination violates the First Amendment. See
Ohio Citizens for Responsible Energy, Inc. v. NRC, 479 U. S.
1312 (1986) (Scalia, J., in chambers). The Church would
suffer irreparable harm from not being able to hold services
on Pentecost Sunday in a way that comparable secular busi-
nesses and persons can conduct their activities. I would
therefore grant the Church’s request for a temporary in-
junction. I respectfully dissent.